Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/732,310, filed on September 17, 2018.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 20, 2020 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the mechanical linkage is configured to rotate about a hinge disposed at the intermediate portion” as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 10-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (US 2,595,992 A).
Regarding claim 1, Joseph teaches (Fig. 1-5): A ride vehicle system, comprising: a ride track (19, 20, 26)  comprising a vehicle rail (19, 20) and an accessory rail (26); and a ride vehicle (10), comprising: a ride vehicle base (bogie 12 and bearing member 21) configured to interface with the vehicle rail (19, 20) of the ride track (Fig. 2), wherein the ride vehicle base (12, 21) is configured to move along the vehicle rail (19, 20) of the ride track (col. 3, lines 3-10); a show element (bumper 29) coupled to the ride vehicle base (12, 21)(col. 3, lines 17-25), wherein the show element (29) is configured to actuate with respect to the ride vehicle base (col. 3, lines 17-25; Fig. 1); and a mechanical linkage (annotated Fig. 1 below) comprising a first end coupled to the show element (29) and a second end coupled to the accessory rail (26) (coupled through wheel 28) of the ride track, wherein the mechanical linkage (annotated Fig. 1 below) is configured to move along the accessory rail (26) and to actuate the show element (29) based at least in part on a position of the accessory rail (26) with respect to the vehicle rail (19, 20) (Fig. 1 and 3).  

Regarding claim 3, Joseph teaches the elements of claim 1, as stated above. Joseph further teaches (Fig. 1-5): the ride track (19, 20, 26) comprises a plurality of vehicle rails (19, 20) that interface with the ride vehicle (10). 
Regarding claim 4, Joseph teaches the elements of claim 1, as stated above. Joseph further teaches (Fig. 1-5): a distance between the accessory rail (26) and the vehicle rail (19, 20) is configured to vary along the ride track (Fig. 1), and wherein a change in the distance between the accessory rail (26) and the vehicle rail (19, 20) actuates the show element (29) by extending or retracting the show element (29) (col. 3, lines 17-19). 
It is understood from the prior art (Joseph) that as deflection occurs for the accessory rail (26) both up-and-down and sideways (col. 3, lines 17-19), the show element (29) is pivoted with a pole (27) on a bearing member (21), thereby extending and retracting the show element (29). 
Regarding claim 5, Joseph teaches the elements of claim 4, as stated above. Joseph further teaches (Fig. 1-5): the show element (29) is configured to extend or retract with respect to the ride vehicle base (12, 21) (Fig. 1).
It is understood from the prior art (Joseph) that as deflection occurs for the accessory rail (26) both up-and-down and sideways (col. 3, lines 17-19), the show element (29) is pivoted with a pole (27) on a bearing member (21), thereby extending and retracting the show element (29). 
Regarding claim 6, Joseph teaches the elements of claim 1, as stated above. Joseph further teaches (Fig. 1-5): a vertical position of the accessory rail (26) is configured to vary with respect to the vehicle rail (19, 20) (col. 3, lines 17-19; Fig. 1), and wherein a change in the vertical position between the accessory rail (26) and the vehicle rail (19, 20) actuates the show element (29) upward or downward (Fig. 1).  
Regarding claim 10, Joseph teaches the elements of claim 1, as stated above. Joseph further teaches (Fig. 1): a ride seat (Fig. 1) attached to the ride vehicle base (12, 21) of the ride vehicle (10). 
Although a ride seat is not explicitly disclosed in the specification, a ride seat is intrinsic to a passenger carrier on an amusement ride. 
Regarding claim 11, Joseph teaches (Fig. 1-5): A ride vehicle (10), comprising: a ride vehicle base (12, 21) configured to interface with a vehicle rail (19, 20) of a ride track (19, 20, 26), wherein the ride vehicle base (12, 21) is configured to move along the vehicle rail (19, 20) of the ride track (Fig. 1-2); a show element (29) coupled to the ride vehicle base (12, 21), wherein the show element (29) is configured to actuate with respect to the ride vehicle base (col. 3, lines 17-25; Fig. 1); and a mechanical linkage (annotated Fig. 1 below) comprising a first end coupled to the show element (29) and a second end configured to be coupled to an accessory rail (26) of the ride track, wherein the mechanical linkage (annotated Fig. 1 below) is configured to actuate the show element (29) based at least in part on a position of the accessory rail (26) with respect to the vehicle rail (19, 20) (Fig. 1 and 3).  
Regarding claim 12, Joseph teaches the elements of claim 11, as stated above. Joseph further teaches (Fig. 1-5): the mechanical linkage (annotated Fig. 1 below) is configured to actuate the show element (29) upward, downward, forward, rearward, outward, inward, or some combination thereof with respect to the ride vehicle base (12, 21) (Fig. 1).
Regarding claim 13, Joseph teaches the elements of claim 11, as stated above. Joseph further teaches (Fig. 1): the mechanical linkage (annotated Fig. 1 below) is coupled to a side portion of the ride vehicle base (12, 21) (Fig. 1).  
Regarding claim 14, Joseph teaches the elements of claim 11, as stated above. Joseph further teaches (Fig. 1): the mechanical linkage (annotated Fig. 1 below) is coupled to front portion (Fig. 1) of the ride vehicle base (12, 21). 
Regarding claim 18, Joseph teaches the elements of claim 11, as stated above. Joseph further teaches (Fig. 1-2): the show element (29) is configured to actuate based at least in part on a position of the ride vehicle (10) along the ride track (19, 20, 26)(Fig. 1-2).  
Regarding claim 19, Joseph teaches (Fig. 1-5): A method, comprising: moving a ride vehicle (10) along a vehicle rail (19, 20) of a ride track (10, 20, 26); and actuating a mechanical linkage (annotated Fig. 1 below) to move a show element (29) coupled to the ride vehicle (10)  based at least in part on a position of an accessory rail (26) of the ride track with respect to the vehicle rail (19, 20)(Fig. 1-2), wherein the position of the accessory rail (26) is configured to vary with respect to the vehicle rail (19, 20) along the ride track (Fig. 1-2), and wherein the show element (29) is configured to actuate with respect to the ride vehicle (10). 
Regarding claim 20, Joseph teaches the elements of claim 19, as stated above. Joseph further teaches (Fig. 1-5): the mechanical linkage (annotated Fig. 1 below) is configured to actuate to move the show element (29) upward, downward, forward, rearward, inward, outward, or some combination thereof, with respect to the ride vehicle (10). 

    PNG
    media_image1.png
    385
    915
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2,595,992 A), in view of Fouche (US 3,847,084 A).
 Regarding claim 9, Joseph teaches the elements of claim 1, as stated above. Joseph does not explicitly teach an actuator configured to actuate the show element with respect to the ride vehicle, wherein the actuator is pneumatically, hydraulically, or electrically powered. 
However, Fouche teaches (Fig. 1-4): an actuator (hydraulic or pneumatic rams 11) configured to actuate a show element (pivoted posts 7, 8) with respect to a ride vehicle (1) (Fig. 2), wherein the actuator (11) is pneumatically, hydraulically, or electrically powered (col. 2, lines 33-38). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Joseph to include hydraulic or pneumatic actuators to actuate the show element, as taught by Fouche, to remotely pivot the show element as needed by an operator for maintenance. Additionally, the use of hydraulic or pneumatic actuators would provide additional power useful to the show element when the actuating force of the mechanical linkage with the accessary rail alone is insufficient. 
Regarding claim 16, Joseph teaches the elements of claim 11, as stated above. Joseph does not explicitly teach an actuator configured to drive actuation of the show element. 
However, Fouche teaches (Fig. 1-4): an actuator (hydraulic or pneumatic rams 11) configured to actuate a show element (pivoted posts 7, 8) with respect to a ride vehicle (1) (Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Joseph to include hydraulic or pneumatic actuators to actuate the show element, as taught by Fouche, to remotely pivot the show element as needed by an operator for maintenance. Additionally, the use of hydraulic or pneumatic actuators would provide additional power useful to the show element when the actuating force of the mechanical linkage with the accessary rail alone is insufficient.
Regarding claim 17, Joseph teaches the elements of claim 16, as stated above. Joseph further does not explicitly teach that the actuator comprises a hydraulic actuator, pneumatic actuator, electric actuator, mechanical actuator, or some combination thereof. 
However, Fouche teaches (Fig. 1-4): an actuator (hydraulic or pneumatic rams 11) configured to actuate a show element (pivoted posts 7, 8) with respect to a ride vehicle (1) (Fig. 2), wherein the actuator (11) is pneumatically, hydraulically, or electrically powered (col. 2, lines 33-38). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Joseph to include hydraulic or pneumatic actuators to actuate the show element, as taught by Fouche, to remotely pivot the show element as needed by an operator for maintenance. Additionally, the use of hydraulic or pneumatic actuators would provide additional power useful to the show element when the actuating force of the mechanical linkage with the accessary rail alone is insufficient.

Allowable Subject Matter
Claims 2, 7-8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to teach that the mechanical linkage comprises multiple bodies coupled to one another via rigid or moveable joints, wherein the multiple bodies are configured to move based at least in part on a position of the accessory rail with respect to the vehicle rail. While Joseph teaches (annotated Fig. 1 below): A mechanical linkage (annotated Fig. 1 below) that may be interpreted as the mechanical linkage in connection with an accessary rail (26) and a show element (29), the examiner finds no obvious reason to modify the mechanical linkage to comprise of multiple bodies coupled to one another via rigid or moveable joints, wherein the multiple bodies are configured to move based at least in part on a position of the accessory rail with respect to the vehicle rail. Such a modification would require improper hindsight reasoning.
Regarding claim 7 and its depending claim 8, the prior art fails to teach that the mechanical linkage comprises an intermediate portion coupled to the vehicle rail, and wherein the mechanical linkage is configured to rotate about a hinge disposed at the intermediate portion. While Joseph teaches (annotated Fig. 1 below): A mechanical linkage (annotated Fig. 1 below) that may be interpreted as the mechanical linkage in connection with an accessary rail (26) and a show element (29), the examiner finds no obvious reason to modify the mechanical linkage such that it has an intermediate portion coupled to the vehicle rail, wherein the intermediate portion has a hinge for the mechanical linkage to rotate about. Such a modification would require improper hindsight reasoning.
Regarding claim 15, the prior art fails to teach the show element comprises a distal end and a proximal end, the proximal end coupled to the ride vehicle base, and wherein the distal end is configured to move upward, downward, forward, rearward, outward, inward, or some combination thereof, with respect to the proximal end. While Joseph teaches a show element (29) comprises a distal end (annotated Fig. 1 below) and a proximal end (annotated Fig. 1 below), the proximal end coupled to the ride vehicle base (12, 21), and wherein the distal end is configured to move upward, downward, forward, rearward, outward, inward, or some combination thereof, the examiner finds no obvious reason to configure the distal end to move relative to the proximal end. Such a modification would require improper hindsight reasoning. Further, configuring the distal end of the bumper (29) to be movable relative to its proximal end would teach against the intended purpose of the bumper to collide with another element. 
Further, while the collision pole (27) of Joseph can be construed as the show element to satisfy the limitation of “the distal end is configured to move upward, downward, forward, rearward, outward, inward, or some combination thereof, with respect to the proximal end” under broadest reasonable interpretation, this interpretation would not work due to the prior limitation of claim 11, reciting “ a mechanical linkage (annotated Fig. 1 below) comprising a first end coupled to the show element (29) and a second end configured to be coupled to an accessory rail (26) of the ride track.”


    PNG
    media_image2.png
    385
    915
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-5403238-A: Teaches a hydraulic actuator to actuate a show element on a ride track.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617